Citation Nr: 1242406	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-27 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a disability manifested by memory loss, claimed as secondary to service-connected chronic urinary tract infections, history of right poly-nephritis.

2.  Entitlement to a rating in excess of 60 percent for the service-connected chronic urinary tract infections, history of right poly-nephritis with right kidney pain.

3.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected depressive disorder/major depression associated with the chronic urinary tract infections, history of right poly-nephritis prior to November 17, 2009.

4.  Entitlement to an evaluation in excess of 50 percent for the service-connected depressive disorder/major depression associated with the chronic urinary tract infections, history of right poly-nephritis beginning on November 17, 2009.



REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to November 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issue of an increased rating for the service-connected depressive disorder/major depression through February 2010 is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is not shown to have a disability manifested by memory loss that is separate and distinct manifestations attributable to the service-connected depressive disorder/major depression.   

2.  The Veteran's chronic urinary tract infections, history of right poly-nephritis is not shown to be manifested by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion.  

3.  Prior to November 17, 2009, the service-connected psychiatric disability is not shown to have been productive of reduced reliability and productivity, or flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, impairment of short- and long- term memory, impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective social relationships.  

4.  Beginning on November 17, 2009 and through February 2010, the service-connected psychiatric disability is shown to be manifested by symptoms that primarily included decreased energy level, increased concentration difficulties, depressed mood, constricted affect; these manifestations are not shown to have been productive of greater than occupational and social impairment resulting in reduced reliability and productivity or difficulty establishing and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a separately ratable disability manifested by memory loss that is proximately due to or the result of the service connected depressive disorder/major depression associated with the chronic urinary tract infections, history of right poly-nephritis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

2.  The criteria for the assignment of a rating in excess of 60 percent for the service-connected chronic urinary tract infections, history of right poly-nephritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b including Diagnostic Codes 7504, 7512 (2011).  

3.  The criteria for the assignment of a rating in excess of 30 percent for the service-connected depressive disorder/major depression associated with the chronic urinary tract infections, history of right poly-nephritis prior to November 17, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.14, 4.126, 4.130 including Diagnostic Code 9434 (2011).

4.  The criteria for the assignment of a rating in excess of 50 percent for the service-connected depressive disorder/major depression associated with the chronic urinary tract infections, history of right poly-nephritis beginning on November 17, 2009 through February 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.14, 4.126, 4.130 including Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in July 2009 and January 2010 letters issued prior to the decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

The letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  Additionally, the July 2009 letter set forth applicable criteria for higher ratings for the urinary tract infection disability.  

Specific to the claim for increased rating for the service-connected psychiatric disability, as the appeal stems from the initial grants of service connection, the notice letter did not contain an explanation of the general rating criteria relevant to his psychiatric disability.  

The January 2010 Statement of the Case (SOC) set forth applicable criteria for higher ratings for the psychiatric disability.  

After issuance of the January 2010 SOC, and opportunity for the Veteran to respond, the June 2010 Supplemental SOC (SSOC) reflects readjudication of the claims.  

Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file (including the Virtual VA electronic claims) include the service treatment records, VA treatment records and examination reports.    

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


I.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.

Under 38 C.F.R. § 3.310(a) (2011), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis of the denial, as noted, any further discussion of the amendment is unnecessary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Analysis

The Veteran contends that she has a separate and distinct disability, manifested by memory loss that is related to her service-connected chronic urinary tract infections, history of right poly-nephritis.  She also asserts that her memory loss is a side effect of the medication used to treat her service-connected chronic urinary tract infections, history of right poly-nephritis.

The service treatment records contain no indication of, treatment for or diagnosis of a disability manifested by memory loss.

The July and November 2009 reports of VA mental disorders examination reflect the Veteran's complaints of increasing difficulties with attention and concentration associated with the medication prescribed for her service-connected chronic urinary tract infections.  However, objectively, her memory was noted to be intact.

A March 2010 report of VA neurological disorders examination reflects the Veteran's complaint that her biggest problem was with immediate memory.  She reported that she initially was unaware of her memory problems until her family pointed it out to her.  She stated that she could remember events that happened 4 years ago, but could not remember events that happened 15 minutes earlier.  Her short-term memory difficulties were causing her considerable difficulty in her work as a registered nurse.  

Objectively, on the NAB memory index, the Veteran scored in the mildly to moderately impaired range and performed poorly on virtually all of the memory subtests with the possible exception of daily living memory, delayed and shape learning and delayed recognition.  

On the simple list test, the Veteran performed poorly on long delay recall and her long delayed recall was not enhanced by forced choice recognition task.  On a test of visual learning and memory, the Veteran performed very poorly on an immediate recognition test.  However, she did seem to have some improvement by way of consolidation on a delayed recognition task.  She also performed poorly on a logical memory task.  

The psychologist concluded that the Veteran was currently having significant problems with memory likely as a result of her severe depression.

In a subsequent report of VA mental disorders examination, the psychologist noted that the Veteran's immediate memory was mildly impaired but commented that she did not exhibit memory loss.  The psychologist did acknowledge that there were some associated findings in the neurological examination that showed some mild to moderate issues with the Veteran's memory.  

However, the psychologist clarified that the Veteran did not have a memory disorder.  Rather, the issues with her memory were part of her major depression.

As such, her memory issues are shown to be associated with the service-connected pathology.  However, there is no identified disability manifested by memory loss that can be separately rating apart from the service-connected depressive disorder.  

As such, the correct question to be asked in this case is whether the memory impairment is of such severity as to warrant a higher rating for the service-connected depressive disorder/major depression.  


II.  Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.



A.  Chronic Urinary Tract Infections, History of Right Poly-Nephritis

The rating for the Veteran's chronic urinary tract infections, history of right poly-nephritis disability has been assigned pursuant to Diagnostic Codes 7504, 7512.  See 38 C.F.R. §§ 4.115a, 4.115b.

Disabilities evaluated under diagnostic code 7504 are rated as renal dysfunction or urinary tract infections, whichever is predominant.  Rating based on urinary tract infection does not provide for a rating in excess of 60 percent.

Rating based on renal dysfunction allows assignment of a 60 percent rating when renal dysfunction is manifested by constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.

An 80 percent rating is assigned for renal dysfunction manifested by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

A 100 percent rating is assigned for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

Disabilities evaluated under diagnostic code 7512 are rated as voiding dysfunction.  A 60 percent rating, the highest rating assignable, is assigned for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

A March 2009 VA treatment record reflects that the Veteran underwent cystoscopy for her chronic urinary tract infection disability.

 The Veteran underwent a VA examination in July 2009.  She reported that she used absorbent pads that must be changed 6 to 8 times per day due to her stress/mixed urinary incontinence.  She had been taking Detrol to relieve her mixed incontinence, but recently had to stop taking the medication because of the side effect of confusion.  She complained of having chronic symptoms that were present all the time and included cloudy urine, lower abdominal pain and dysuria.

On examination, there was no evidence of anorexia, nausea, vomiting, fever, chills, fatigue, lethargy or weakness.  There was no history of renal dysfunction or renal failure.  Her blood pressure reading was 160/84 and her weight was 218 pounds, with no recent change in weight.  Additionally, there was no evidence of peripheral edema.

The Veteran underwent further VA examination in February 2010.  She reported no specific renal dysfunction.  She described some degree of fatigue secondary to sleep disturbance due to nocturia.  She described urinary frequency of every two hours during the day with nocturia that occurred 3 to 4 time per night.  She experienced persistent, constant leakage for which she wore an absorbent pad that must be changed 5 to 6 times per day.  She reported that the pad was saturated each time she changed it.  The symptoms of her service-connected urinary tract infections included dysuria, hematuria, frequency, burring and foul-smelling urine on average 3 to 4 times per year.  She had a past history, on two separate occasions, of kidney stones.  There was no history of dialysis or weakness.

On examination, the Veteran's blood pressure was 134/80, and her weight was 218 pounds.  Cardiac examination showed no evidence of congestive heart failure or pulmonary hypertension.  The examiner concluded that her genitourinary condition was chronic and persistent and would likely not improve.  The examiner noted that, during episodes of urinary tract infections, the Veteran was often fatigued and experienced some degree of lethargy and general malaise.

The laboratory findings recorded on an April 2010 VA treatment record reflect that the Veteran's BUN was 15mg and her creatinine was .8mg.

In reviewing the facts in light of the applicable rating criteria, the Board finds no basis for assignment of an evaluation higher than 60 percent for the service-connected chronic urinary tract infections, history of right poly-nephritis with right kidney pain.  

The criteria for the next higher 80 percent rating (based on renal dysfunction) would require documentation of renal dysfunction manifested by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Such impairment is simply not demonstrated.   

Significantly, the July 2009 VA examination showed that there was not even a history of renal dysfunction or renal failure.  Additionally, there was no evidence of anorexia, nausea, vomiting, fever, chills, fatigue, lethargy or weakness.  Her blood pressure reading was 160/84, and her weight was 218 pounds with no recent change in weight.  Further, there was no evidence of peripheral edema.

The February 2010 VA examination also showed there was no specific renal dysfunction.  While the Veteran did experience fatigue, some degree of lethargy and general malaise during episodes of urinary tract infections, there was no evidence of weakness, anorexia or weight loss.  

Finally, the Board notes that laboratory findings recorded on the April 2010 VA treatment record reflect that the Veteran's BUN was 15 mg, and her creatinine was .8mg.  Hence, these findings are far below a BUN of 40 to 80 mg% or creatinine of 4 to 8mg%, the requisite laboratory findings that would justify assignment of the 80 percent rating.  

On these facts, the Board determines that the claim for a rating in excess of 60 percent for the service-connected chronic urinary tract infections, history of right poly-nephritis with right kidney pain must be denied.  



B.  Depressive Disorder/Major Depression

Factual Background

In the appealed July 2009 rating decision, the RO granted service connection for depressive disorder associated with the chronic urinary tract infections, history of right poly-nephritis with right kidney pain and assigned a 10 percent rating for the psychiatric disability, effective on June 8, 2009.

 In a January 2010 rating decision, the RO increased the evaluation for the service-connected psychiatric disability to 30 percent effective on June 8, 2009 and to 50 percent effective on November 17, 2009.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the psychiatric disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

On VA examination in July 2009, the Veteran reported that she and her husband had been married for 32 years.  They had two adult children and five grandchildren.  She had good relationships with her husband, children and grandchildren and described herself as mainly a family person.  She was a life member of DAV, AMVETS and American Legion, but was not active in meetings.  She was not involved in any social organization for a higher power.

The Veteran and her husband were involved in pool leagues three nights a week and also competed in Scotch doubles in Las Vegas (placing 55 out of 300 about 3 years prior).  She had no history of suicide attempts, violence/assaultiveness or issues with alcohol or substance abuse.  

The psychologist extensively documented treatment associated with the Veteran's urinary tract infections disability.  Her energy level was described as very low; her sex drive was nil; she could sleep anywhere from 12 to 18 hours a day if given the chance; she had a pervasively depressed mood; and her concentration was low.

On examination, the Veteran was noted to be clean, neatly groomed and casually dressed.  Psychomotor activity and speech were unremarkable.  Her attitude was cooperative and friendly; her affect was dysthymic; and her mood was depressed.  Attention, orientation, thought process and thought content were intact and unremarkable.  There were no delusions or hallucinations; she understood the outcome of her behavior; her intelligence was average; she understood that she had a problem; and, she had no sleep impairments.  She did not exhibit inappropriate behavior, obsessive/ritualistic behavior, panic attack, homicidal or suicidal thoughts.  

The Veteran interpreted proverbs appropriately, had good impulse control and maintained minimum personal hygiene.  Her memory was intact.  The diagnosis was that of depressive disorder due to general medical condition and a Global Assessment of Functioning (GAF) score of 60 was assigned.  

The psychologist concluded that there was not total occupational and social impairment due to the mental disorder.  Further, there was not occupational and social impairment that resulted in deficiencies in judgment, thinking, family relations, work, mood or school or that resulted in reduced reliability and productivity or that resulted in occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks (but with general satisfactory functioning).  

The psychologist concluded that the symptoms of the Veteran's psychiatric disability were transient or mild and decreased her work efficiency and ability to perform occupational tasks only during periods of significant stress.

A November 2009 VA mental disorders examination reflects the Veteran's complaint of increasing depression since her previous examination.  She reported that her sleep had increased because she was so exhausted and that her energy level was low.  She had a decreased in libido, and concentration was becoming an increasing problem for her.  There was evidence of psychomotor slowing.

The psychologist documented his review of the lay statements (by the Veteran's husband, son, daughter and co-worker) submitted on her behalf. 

The examination was noted to have remained wholly unchanged from the July 2009 examination except that her psychomotor activity was slowed and her affect was now constricted.  The psychologist noted that the Veteran's job (nurse, working 12 hour shifts 3 nights per week) had become increasingly stressful because the computer system that monitored medications had been operating incorrectly and had been generating reports about medication errors that went against the nurses' record.

The diagnosis was that of major depression, and a GAF score of 55 was assigned.  The psychologist concluded that the service-connected psychiatric disability picture was productive of occupational and social impairment that resulted in reduced reliability and productivity.  

The psychologist explained that the present level of her depressive symptoms had caused significant impairment in social functioning.  The Veteran had to force herself to be reliable in the job situation but productivity had been decreased and her ability to handle job stress had been significantly decreased.

In a February 2010 VA examination, the Veteran reported that she no longer played in her pool leagues and was not involved in any social activities.  Her main activity was to sit and watch a little television.  She also claimed worsening depression that was causing her to isolate from her daughter's family.  She described her energy level as "zip."  She reported having no sex drive and described her mood as "bitchy and don't care."  She had lost interest in her usual activities, and her concentration ability was decreasing.

The examination was noted to have remained wholly unchanged from the prior examination except that psychomotor activity was again unremarkable and her affect was irritable.  

The diagnosis was that of major depressive disorder (moderate severity), and a GAF score of 55 was assigned.  

The psychologist concluded that the Veteran's psychiatric disability resulted in occupational and social impairment with reduced reliability.  The psychologist explained that the Veteran's major depression would lead to moderate impairment in her productivity and reliability.  

In a March 2010 VA psychology consultation note, the Veteran's mood seemed depressed, and her affect seemed somewhat constricted.  However, she developed a good rapport with the examiner, was forthcoming to the examiner's questions and made a good effort on the assessment instruments.

The psychologist concluded that the Veteran appeared to be an individual of average or high intelligence that appeared to be suffering from a major depressive disorder of some significance.  

The Veteran appeared to be socially isolated and disinclined to seek out relationships.  She was having significant problems with memory likely as the result of her severe depression.  Her attentional ability was intact and appeared to be above-average.  The Veteran was strongly encouraged to seek out treatment for her psychiatric disability.  The diagnosis was that of major depressive disorder and a GAF score of 50 was assigned.


Analysis

The rating for the Veteran's psychiatric disability has been assigned pursuant to Diagnostic Codes 9411, 9434.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  


 Period prior to November 17, 2009 

In addressing the facts for the initial period of the appeal in light of the applicable criteria, the Board finds that there is no basis for assignment of an initial rating higher than 30 percent for the service-connected psychiatric disability prior to November 17, 2009.  

The July 2009 VA examination documents that the Veteran's appearance was clean, neatly groomed and casually dressed.  Psychomotor activity and speech were unremarkable.  Her attitude was cooperative and friendly; her affect was dysthymic; and, her mood was depressed.  Attention, orientation, thought process and thought content were intact and unremarkable.  There were no delusions or hallucinations; she understood the outcome of her behavior; her intelligence was average; she understood that she had a problem; and, she had no sleep impairments.  She did not exhibit inappropriate behavior, obsessive/ritualistic behavior, panic attack, homicidal or suicidal thoughts.  

She interpreted proverbs appropriately, had good impulse control and maintained minimum personal hygiene.  Her memory was intact.  In essence, the examination report failed to demonstrate that she suffered from symptoms such as flattened affect, circumstantial, circumlocutory or stereotyped speech; difficulty in understanding complex commands; impaired judgment and impaired abstract thinking required for a higher evaluation.  

Collectively, the aforementioned objective evidence reflects that the service-connected psychiatric disability picture resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  This is a level of occupational and social impairment was consistent with the assigned 30 percent disability rating for the period prior to November 17, 2009.

At no point during this time period did the service-connected psychiatric disability met or more closely resemble the criteria for the next higher rating of 50 percent.  

As noted, under the General Rating Formula, the 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The Board notes that there is no objective medical or other persuasive evidence for this initial period suggesting that the Veteran has experienced the vast majority-and arguably, more serious-symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired abstract thinking; impaired judgment; or difficulty in establishing and maintaining effective work relationships that are required for a rating.  

In determining that the criteria for a 50 percent rating for the Veteran's psychiatric symptoms shown are not met, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating. 

The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Additionally, on this record, the assigned GAF score of 60 is consistent with mild to moderate symptoms that the Veteran exhibited at the evaluation and examination.  

Although not dispositive of the evaluation issue, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  In this case as noted, the Veteran simply did not demonstrate the actual symptoms identified in the rating schedule that would warrant the assignment of a rating higher than 30 percent.   

After considering the totality of the evidence of record, the Board finds that the criteria for a rating in excess of 30 percent for the Veteran's service-connected depressive disorder/major depression were not met for the period prior to November 17, 2009.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010).


Period from November 17, 2009

In addressing the facts for this period of the appeal in light of the applicable criteria, the Board also finds that, at least initially, there is no basis for assignment of a rating higher than 50 percent for the service-connected psychiatric disability beginning on November 17, 2009.  

The Board notes that, given the assessment by the psychologist in March 2010, the psychiatric findings as noted on the November 2009 and February 2010 VA examinations findings were not significantly different.  To that end, the Veteran psychomotor activity and speech were unremarkable.  Her attitude was cooperative and friendly.   However, her affect was noted to be constricted and irritable, and her mood was depressed.  Importantly, her attention, orientation, thought process and thought content were noted to be intact and unremarkable.  

There also were no delusions or hallucinations, and she understood the outcome of her behavior.   her intelligence was average; she understood that she had a problem, and she had no sleep impairments.  She had no inappropriate behavior, obsessive/ritualistic behavior, panic attack, homicidal or suicidal thoughts.  

The Veteran interpreted proverbs appropriately, had good impulse control and maintained minimum personal hygiene.  Her memory was noted to be intact (even though she did exhibit some impairment in immediate memory).  

In addition, the examination findings did not show that she suffered from symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure or irrelevant speech, near-continuous panic attacks or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene or difficulty in adapting to stressful circumstances required for a higher evaluation.  

Collectively, the aforementioned evidence shows that the service-connected psychiatric disability picture had resulted in no more than occupational and social impairment with reduced reliability and productivity or difficulty in establishing and maintaining effective work and social relationships.  This is a level of occupational and social impairment consistent with the assigned 50 percent disability rating for this time period.

At no point based on this evidence did the service-connected psychiatric disability met or more nearly approximate the criteria for the next higher rating of 70 percent.  


As noted, under the General Rating Formula, the 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The Board repeats that the fact remains that there is no objective medical or other persuasive evidence during this time period suggesting that the Veteran has experienced the vast majority-and arguably, more serious-symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure or irrelevant, near-continuous panic attacks or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene and difficulty adapting to stressful circumstances that are characteristic of the next, 70 percent rating.  

In determining that the criteria for a 70 percent rating for the Veteran's psychiatric symptoms shown are not met, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Additionally, at least initially, the assigned GAF scores of 55 are consistent with moderate symptoms that the Veteran exhibited at the evaluation and examination. 

After considering the evidence of record up through the VA examination in February 2010, the Board finds that the criteria for a rating in excess of 50 percent for the Veteran's service-connected depressive disorder/major depression were not met.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010).


C.  Extraschedular Considerations

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that schedular criteria are adequate to rate the service-connected urinary tract infections and psychiatric disabilities as they are not unusual or exceptional.  

As the rating criteria are found to reasonably address the manifestations of each of the service-connected disabilities, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Service connection for a separate and distinct disability manifested by a memory loss is denied.

A rating in excess of 60 percent for the service-connected chronic urinary tract infections, history of right poly-nephritis with right kidney pain is denied.

An increased, initial evaluation in excess of 30 percent for the service-connected depressive disorder/major depression prior to November 17, 2009 is denied.

An increased evaluation in excess of 50 percent for the service-connected depressive disorder/major depression beginning on November 17, 2009 through February 2010 is denied.


REMAND

After considering the recent VA treatment record dated in March 2010, the Board finds that additional development is required in order to ascertain whether the service-connected depressive disorder/major depression had undergone an increase in severity.  

Hence, a current VA psychiatric examination is required to determine the current severity of the service-connected depressive disorder/major depression.  

In addition, any outstanding treatment records should be obtained for review in connection with the claim for increase.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

 1.  The RO take appropriate steps to contact the Veteran in order to obtain copies of all VA or any non-VA records of treatment rendered for the service-connected depressive disorder/major depression since March 2010.   The Veteran also should be notified that she may submit medical evidence or treatment records in support of her claim. 

2.  The RO then should have the Veteran scheduled for a VA examination in order to determine the current severity of the service-connected depressive disorder /major depression.  The claims folder should be made available to the examiner for review in connection with the examination.  All indicated testing also should be performed.  The VA examiner should elicit from the Veteran and record a complete clinical history and should report detailed findings and conclusions in terms of the Rating Schedule 


3.  After completing all indicated development, the RO should readjudicate the claim for increase remaining on appeal in light of the evidence that is of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


